
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3523
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Received; read twice and referred to the
			 Select Committee on
			 Intelligence
		
		AN ACT
		To provide for the sharing of certain cyber
		  threat intelligence and cyber threat information between the intelligence
		  community and cybersecurity entities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cyber Intelligence Sharing and
			 Protection Act.
		2.Cyber threat
			 intelligence and information sharing
			(a)In
			 generalTitle XI of the
			 National Security Act of 1947 (50 U.S.C. 442 et seq.) is amended by
			 adding at the end the following new section:
				
					1104.Cyber threat intelligence and information
		  sharing(a)Intelligence community
				sharing of cyber threat intelligence with private sector and utilities
							(1)In
				generalThe Director of
				National Intelligence shall establish procedures to allow elements of the
				intelligence community to share cyber threat intelligence with private-sector
				entities and utilities and to encourage the sharing of such
				intelligence.
							(2)Sharing and use
				of classified intelligenceThe procedures established under
				paragraph (1) shall provide that classified cyber threat intelligence may only
				be—
								(A)shared by an element of the intelligence
				community with—
									(i)certified
				entities; or
									(ii)a
				person with an appropriate security clearance to receive such cyber threat
				intelligence;
									(B)shared consistent
				with the need to protect the national security of the United States; and
								(C)used by a certified entity in a manner
				which protects such cyber threat intelligence from unauthorized
				disclosure.
								(3)Security
				clearance approvalsThe Director of National Intelligence shall
				issue guidelines providing that the head of an element of the intelligence
				community may, as the head of such element considers necessary to carry out
				this subsection—
								(A)grant a security
				clearance on a temporary or permanent basis to an employee or officer of a
				certified entity;
								(B)grant a security
				clearance on a temporary or permanent basis to a certified entity and approval
				to use appropriate facilities; and
								(C)expedite the
				security clearance process for a person or entity as the head of such element
				considers necessary, consistent with the need to protect the national security
				of the United States.
								(4)No right or
				benefitThe provision of
				information to a private-sector entity or a utility under this subsection shall
				not create a right or benefit to similar information by such entity or such
				utility or any other private-sector entity or utility.
							(5)Restriction on
				disclosure of cyber threat intelligenceNotwithstanding any other provision of law,
				a certified entity receiving cyber threat intelligence pursuant to this
				subsection shall not further disclose such cyber threat intelligence to another
				entity, other than to a certified entity or other appropriate agency or
				department of the Federal Government authorized to receive such cyber threat
				intelligence.
							(b)Use of
				cybersecurity systems and sharing of cyber threat information
							(1)In
				general
								(A)Cybersecurity
				providersNotwithstanding any other provision of law, a
				cybersecurity provider, with the express consent of a protected entity for
				which such cybersecurity provider is providing goods or services for
				cybersecurity purposes, may, for cybersecurity purposes—
									(i)use cybersecurity systems to identify and
				obtain cyber threat information to protect the rights and property of such
				protected entity; and
									(ii)share such cyber threat information with
				any other entity designated by such protected entity, including, if
				specifically designated, the Federal Government.
									(B)Self-protected
				entitiesNotwithstanding any other provision of law, a
				self-protected entity may, for cybersecurity purposes—
									(i)use cybersecurity systems to identify and
				obtain cyber threat information to protect the rights and property of such
				self-protected entity; and
									(ii)share such cyber
				threat information with any other entity, including the Federal
				Government.
									(2)Sharing with the
				Federal Government
								(A)Information
				shared with the National Cybersecurity and Communications Integration Center of
				the Department of Homeland SecuritySubject to the use and
				protection of information requirements under paragraph (3), the head of a
				department or agency of the Federal Government receiving cyber threat
				information in accordance with paragraph (1) shall provide such cyber threat
				information to the National Cybersecurity and Communications Integration Center
				of the Department of Homeland Security.
								(B)Request to share
				with another department or agency of the Federal GovernmentAn
				entity sharing cyber threat information that is provided to the National
				Cybersecurity and Communications Integration Center of the Department of
				Homeland Security under subparagraph (A) or paragraph (1) may request the head
				of such Center to, and the head of such Center may, provide such information to
				another department or agency of the Federal Government.
								(3)Use and
				protection of informationCyber threat information shared in
				accordance with paragraph (1)—
								(A)shall only be
				shared in accordance with any restrictions placed on the sharing of such
				information by the protected entity or self-protected entity authorizing such
				sharing, including appropriate anonymization or minimization of such
				information;
								(B)may not be used by
				an entity to gain an unfair competitive advantage to the detriment of the
				protected entity or the self-protected entity authorizing the sharing of
				information;
								(C)if shared with the
				Federal Government—
									(i)shall be exempt
				from disclosure under section 552 of title 5, United States
				Code;
									(ii)shall be
				considered proprietary information and shall not be disclosed to an entity
				outside of the Federal Government except as authorized by the entity sharing
				such information;
									(iii)shall not be
				used by the Federal Government for regulatory purposes;
									(iv)shall not be provided by the department or
				agency of the Federal Government receiving such cyber threat information to
				another department or agency of the Federal Government under paragraph (2)(A)
				if—
										(I)the entity providing such information
				determines that the provision of such information will undermine the purpose
				for which such information is shared; or
										(II)unless otherwise
				directed by the President, the head of the department or agency of the Federal
				Government receiving such cyber threat information determines that the
				provision of such information will undermine the purpose for which such
				information is shared; and
										(v)shall be handled
				by the Federal Government consistent with the need to protect sources and
				methods and the national security of the United States; and
									(D)shall be exempt from disclosure under a
				State, local, or tribal law or regulation that requires public disclosure of
				information by a public or quasi-public entity.
								(4)Exemption from
				liabilityNo civil or
				criminal cause of action shall lie or be maintained in Federal or State court
				against a protected entity, self-protected entity, cybersecurity provider, or
				an officer, employee, or agent of a protected entity, self-protected entity, or
				cybersecurity provider, acting in good faith—
								(A)for using cybersecurity systems to identify
				or obtain cyber threat information or for sharing such information in
				accordance with this section; or
								(B)for decisions made based on cyber threat
				information identified, obtained, or shared under this section.
								(5)Relationship to
				other laws requiring the disclosure of informationThe submission
				of information under this subsection to the Federal Government shall not
				satisfy or affect—
								(A)any requirement under any other provision
				of law for a person or entity to provide information to the Federal Government;
				or
								(B)the applicability of other provisions of
				law, including section
				552 of title 5, United States Code (commonly known as the
				Freedom of Information Act), with respect to information
				required to be provided to the Federal Government under such other provision of
				law.
								(c)Federal
				Government use of information
							(1)LimitationThe Federal Government may use cyber threat
				information shared with the Federal Government in accordance with subsection
				(b)—
								(A)for cybersecurity
				purposes;
								(B)for the
				investigation and prosecution of cybersecurity crimes;
								(C)for the protection
				of individuals from the danger of death or serious bodily harm and the
				investigation and prosecution of crimes involving such danger of death or
				serious bodily harm;
								(D)for the protection of minors from child
				pornography, any risk of sexual exploitation, and serious threats to the
				physical safety of such minor, including kidnapping and trafficking and the
				investigation and prosecution of crimes involving child pornography, any risk
				of sexual exploitation, and serious threats to the physical safety of minors,
				including kidnapping and trafficking, and any crime referred to in 2258A(a)(2)
				of title 18, United States Code; or
								(E)to protect the
				national security of the United States.
								(2)Affirmative
				search restrictionThe Federal Government may not affirmatively
				search cyber threat information shared with the Federal Government under
				subsection (b) for a purpose other than a purpose referred to in paragraph
				(1)(B).
							(3)Anti-tasking
				restrictionNothing in this section shall be construed to permit
				the Federal Government to—
								(A)require a
				private-sector entity to share information with the Federal Government;
				or
								(B)condition the
				sharing of cyber threat intelligence with a private-sector entity on the
				provision of cyber threat information to the Federal Government.
								(4)Protection of
				sensitive personal documentsThe Federal Government may not use the
				following information, containing information that identifies a person, shared
				with the Federal Government in accordance with subsection (b):
								(A)Library
				circulation records.
								(B)Library patron
				lists.
								(C)Book sales
				records.
								(D)Book customer
				lists.
								(E)Firearms sales
				records.
								(F)Tax return
				records.
								(G)Educational
				records.
								(H)Medical
				records.
								(5)Notification of
				non-cyber threat informationIf a department or agency of the Federal
				Government receiving information pursuant to subsection (b)(1) determines that
				such information is not cyber threat information, such department or agency
				shall notify the entity or provider sharing such information pursuant to
				subsection (b)(1).
							(6)Retention and
				use of cyber threat informationNo department or agency of the Federal
				Government shall retain or use information shared pursuant to subsection (b)(1)
				for any use other than a use permitted under subsection (c)(1).
							(7)Protection of
				individual informationThe
				Federal Government may, consistent with the need to protect Federal systems and
				critical information infrastructure from cybersecurity threats and to mitigate
				such threats, undertake reasonable efforts to limit the impact on privacy and
				civil liberties of the sharing of cyber threat information with the Federal
				Government pursuant to this subsection.
							(d)Federal
				Government liability for violations of restrictions on the disclosure, use, and
				protection of voluntarily shared information
							(1)In
				generalIf a department or agency of the Federal Government
				intentionally or willfully violates subsection (b)(3)(C) or subsection (c) with
				respect to the disclosure, use, or protection of voluntarily shared cyber
				threat information shared under this section, the United States shall be liable
				to a person adversely affected by such violation in an amount equal to the sum
				of—
								(A)the actual damages
				sustained by the person as a result of the violation or $1,000, whichever is
				greater; and
								(B)the costs of the
				action together with reasonable attorney fees as determined by the
				court.
								(2)VenueAn
				action to enforce liability created under this subsection may be brought in the
				district court of the United States in—
								(A)the district in
				which the complainant resides;
								(B)the district in
				which the principal place of business of the complainant is located;
								(C)the district in
				which the department or agency of the Federal Government that disclosed the
				information is located; or
								(D)the District of
				Columbia.
								(3)Statute of
				limitationsNo action shall
				lie under this subsection unless such action is commenced not later than two
				years after the date of the violation of subsection (b)(3)(C) or subsection (c)
				that is the basis for the action.
							(4)Exclusive cause
				of actionA cause of action
				under this subsection shall be the exclusive means available to a complainant
				seeking a remedy for a violation of subsection (b)(3)(C) or subsection
				(c).
							(e)Report on
				information sharing
							(1)ReportThe
				Inspector General of the Intelligence Community shall annually submit to the
				congressional intelligence committees a report containing a review of the use
				of information shared with the Federal Government under this section,
				including—
								(A)a review of the
				use by the Federal Government of such information for a purpose other than a
				cybersecurity purpose;
								(B)a review of the
				type of information shared with the Federal Government under this
				section;
								(C)a review of the
				actions taken by the Federal Government based on such information;
								(D)appropriate
				metrics to determine the impact of the sharing of such information with the
				Federal Government on privacy and civil liberties, if any;
								(E)a list of the department or agency
				receiving such information;
								(F)a review of the
				sharing of such information within the Federal Government to identify
				inappropriate stovepiping of shared information; and
								(G)any
				recommendations of the Inspector General for improvements or modifications to
				the authorities under this section.
								(2)FormEach
				report required under paragraph (1) shall be submitted in unclassified form,
				but may include a classified annex.
							(f)Federal
				preemptionThis section supersedes any statute of a State or
				political subdivision of a State that restricts or otherwise expressly
				regulates an activity authorized under subsection (b).
						(g)Savings
				clauses
							(1)Existing
				authoritiesNothing in this section shall be construed to limit
				any other authority to use a cybersecurity system or to identify, obtain, or
				share cyber threat intelligence or cyber threat information.
							(2)Limitation on
				military and intelligence community involvement in private and public sector
				cybersecurity effortsNothing
				in this section shall be construed to provide additional authority to, or
				modify an existing authority of, the Department of Defense or the National
				Security Agency or any other element of the intelligence community to control,
				modify, require, or otherwise direct the cybersecurity efforts of a
				private-sector entity or a component of the Federal Government or a State,
				local, or tribal government.
							(3)Information
				sharing relationshipsNothing in this section shall be construed
				to—
								(A)limit or modify an
				existing information sharing relationship;
								(B)prohibit a new
				information sharing relationship;
								(C)require a new
				information sharing relationship between the Federal Government and a
				private-sector entity; or
								(D)modify the
				authority of a department or agency of the Federal Government to protect
				sources and methods and the national security of the United States.
								(4)Limitation on
				Federal Government use of cybersecurity systemsNothing in this section shall be construed
				to provide additional authority to, or modify an existing authority of, any
				entity to use a cybersecurity system owned or controlled by the Federal
				Government on a private-sector system or network to protect such private-sector
				system or network.
							(5)No liability for
				non-participationNothing in
				this section shall be construed to subject a protected entity, self-protected
				entity, cyber security provider, or an officer, employee, or agent of a
				protected entity, self-protected entity, or cybersecurity provider, to
				liability for choosing not to engage in the voluntary activities authorized
				under this section.
							(6)Use and
				retention of informationNothing in this section shall be construed
				to authorize, or to modify any existing authority of, a department or agency of
				the Federal Government to retain or use information shared pursuant to
				subsection (b)(1) for any use other than a use permitted under subsection
				(c)(1).
							(h)DefinitionsIn
				this section:
							(1)AvailabilityThe term availability means
				ensuring timely and reliable access to and use of information.
							(2)Certified
				entityThe term certified entity means a protected
				entity, self-protected entity, or cybersecurity provider that—
								(A)possesses or is
				eligible to obtain a security clearance, as determined by the Director of
				National Intelligence; and
								(B)is able to
				demonstrate to the Director of National Intelligence that such provider or such
				entity can appropriately protect classified cyber threat intelligence.
								(3)ConfidentialityThe term confidentiality
				means preserving authorized restrictions on access and disclosure, including
				means for protecting personal privacy and proprietary information.
							(4)Cyber threat
				information
								(A)In
				GeneralThe term cyber threat information means
				information directly pertaining to—
									(i)a
				vulnerability of a system or network of a government or private entity;
									(ii)a threat to the integrity, confidentiality,
				or availability of a system or network of a government or private entity or any
				information stored on, processed on, or transiting such a system or
				network;
									(iii)efforts to deny access to or degrade,
				disrupt, or destroy a system or network of a government or private entity;
				or
									(iv)efforts to gain unauthorized access to a
				system or network of a government or private entity, including to gain such
				unauthorized access for the purpose of exfiltrating information stored on,
				processed on, or transiting a system or network of a government or private
				entity.
									(B)ExclusionSuch term does not include information pertaining to efforts to gain
				unauthorized access to a system or network of a government or private entity
				that solely involve violations of consumer terms of service or consumer
				licensing agreements and do not otherwise constitute unauthorized
				access.
								(5)Cyber threat
				intelligence
								(A)In
				generalThe term cyber threat intelligence means
				intelligence in the possession of an element of the intelligence community
				directly pertaining to—
									(i)a
				vulnerability of a system or network of a government or private entity;
									(ii)a threat to the integrity, confidentiality,
				or availability of a system or network of a government or private entity or any
				information stored on, processed on, or transiting such a system or
				network;
									(iii)efforts to deny access to or degrade,
				disrupt, or destroy a system or network of a government or private entity;
				or
									(iv)efforts to gain unauthorized access to a
				system or network of a government or private entity, including to gain such
				unauthorized access for the purpose of exfiltrating information stored on,
				processed on, or transiting a system or network of a government or private
				entity.
									(B)ExclusionSuch term does not include intelligence pertaining to efforts to gain
				unauthorized access to a system or network of a government or private entity
				that solely involve violations of consumer terms of service or consumer
				licensing agreements and do not otherwise constitute unauthorized
				access.
								(6)Cybersecurity
				crimeThe term
				cybersecurity crime means—
								(A)a crime under a
				Federal or State law that involves—
									(i)efforts to deny
				access to or degrade, disrupt, or destroy a system or network;
									(ii)efforts to gain
				unauthorized access to a system or network; or
									(iii)efforts to
				exfiltrate information from a system or network without authorization;
				or
									(B)the violation of a
				provision of Federal law relating to computer crimes, including a violation of
				any provision of title 18, United States Code, created or amended by the
				Computer Fraud and Abuse Act of 1986 (Public Law 99–474).
								(7)Cybersecurity
				providerThe term cybersecurity provider means a
				non-governmental entity that provides goods or services intended to be used for
				cybersecurity purposes.
							(8)Cybersecurity
				purpose
								(A)In
				generalThe term
				cybersecurity purpose means the purpose of ensuring the
				integrity, confidentiality, or availability of, or safeguarding, a system or
				network, including protecting a system or network from—
									(i)a
				vulnerability of a system or network;
									(ii)a threat to the integrity, confidentiality,
				or availability of a system or network or any information stored on, processed
				on, or transiting such a system or network;
									(iii)efforts to deny access to or degrade,
				disrupt, or destroy a system or network; or
									(iv)efforts to gain unauthorized access to a
				system or network, including to gain such unauthorized access for the purpose
				of exfiltrating information stored on, processed on, or transiting a system or
				network.
									(B)ExclusionSuch term does not include the purpose of protecting a system or network from
				efforts to gain unauthorized access to such system or network that solely
				involve violations of consumer terms of service or consumer licensing
				agreements and do not otherwise constitute unauthorized access.
								(9)Cybersecurity
				system
								(A)In
				generalThe term
				cybersecurity system means a system designed or employed to
				ensure the integrity, confidentiality, or availability of, or safeguard, a
				system or network, including protecting a system or network from—
									(i)a
				vulnerability of a system or network;
									(ii)a threat to the integrity, confidentiality,
				or availability of a system or network or any information stored on, processed
				on, or transiting such a system or network;
									(iii)efforts to deny access to or degrade,
				disrupt, or destroy a system or network; or
									(iv)efforts to gain unauthorized access to a
				system or network, including to gain such unauthorized access for the purpose
				of exfiltrating information stored on, processed on, or transiting a system or
				network.
									(B)ExclusionSuch term does not include a system designed or employed to protect a system or
				network from efforts to gain unauthorized access to such system or network that
				solely involve violations of consumer terms of service or consumer licensing
				agreements and do not otherwise constitute unauthorized access.
								(10)IntegrityThe term integrity means
				guarding against improper information modification or destruction, including
				ensuring information nonrepudiation and authenticity.
							(11)Protected
				entityThe term protected entity means an entity,
				other than an individual, that contracts with a cybersecurity provider for
				goods or services to be used for cybersecurity purposes.
							(12)Self-protected
				entityThe term self-protected entity means an
				entity, other than an individual, that provides goods or services for
				cybersecurity purposes to itself.
							(13)UtilityThe term utility means an
				entity providing essential services (other than law enforcement or regulatory
				services), including electricity, natural gas, propane, telecommunications,
				transportation, water, or wastewater
				services.
							.
			(b)Procedures and
			 guidelinesThe Director of National Intelligence shall—
				(1)not later than 60 days after the date of
			 the enactment of this Act, establish procedures under paragraph (1) of section
			 1104(a) of the National Security Act of 1947, as added by subsection (a) of
			 this section, and issue guidelines under paragraph (3) of such section
			 1104(a);
				(2)in establishing such procedures and issuing
			 such guidelines, consult with the Secretary of Homeland Security to ensure that
			 such procedures and such guidelines permit the owners and operators of critical
			 infrastructure to receive all appropriate cyber threat intelligence (as defined
			 in section 1104(h)(3) of such Act, as added by subsection (a)) in the
			 possession of the Federal Government; and
				(3)following the
			 establishment of such procedures and the issuance of such guidelines,
			 expeditiously distribute such procedures and such guidelines to appropriate
			 departments and agencies of the Federal Government, private-sector entities,
			 and utilities (as defined in section 1104(h)(9) of such Act, as added by
			 subsection (a)).
				(c)Initial
			 reportThe first report required to be submitted under subsection
			 (e) of section 1104 of the National Security Act of 1947, as added by
			 subsection (a) of this section, shall be submitted not later than 1 year after
			 the date of the enactment of this Act.
			(d)Table of
			 contents amendmentThe table
			 of contents in the first section of the National Security Act of 1947 is
			 amended by adding at the end the following new item:
				
					
						Sec. 1104. Cyber threat intelligence and
				information
				sharing.
					
					.
			3.SunsetEffective on the date that is 5 years after
			 the date of the enactment of this Act—
			(1)section 1104 of
			 the National Security Act of 1947, as added by section 2(a) of this Act, is
			 repealed; and
			(2)the table of
			 contents in the first section of the National Security Act of 1947, as amended
			 by section 2(d) of this Act, is amended by striking the item relating to
			 section 1104, as added by such section 2(d).
			
	
		
			Passed the House of
			 Representatives April 26, 2012.
			Karen L. Haas,
			Clerk
		
	
